PER CURIAM.
After settling a lawsuit brought against him and his employer, James M. Lynch appealed discovery sanctions imposed against him in the course of the lawsuit of $1000.00. The court of appeals dismissed Lynch’s appeal in reliance on Schein v. American Restaurant Group, Inc., 794 S.W.2d 78 (Tex.App. — Fort Worth 1990, writ denied), a case we later disapproved in Felderhoffv. Knauf, 819 S.W.2d 110 (Tex.1991). In denying petitioner’s application for writ of error, we should not be understood as approving or disapproving of the court of appeals’ analysis of the dispositive issue in this case.